SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH June, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): PRESS RELEASE Confirmation of Exchange Offer for the Delisting and Removal from BM&FBOVESPA Level 2 Corporate Governance of TAM S.A. (“ Exchange Offer ”) TAM S.A., LAN Airlines S.A. and Holdco II S.A., as per item 4.2.1 of the notice of the Exchange Offer published on May 10, 2012 (the “Edital”), announce to their shareholders, the market and BM&FBOVESPA that all conditions mentioned in the Edital have been met and, therefore, the Exchange Offer is immutable and irrevocable. The auction is confirmed to take place today at 10:00 am São Paulo time / 9:00 am Eastern Daylight Time on the electronic trading system of the Bovespa section of BM&FBOVESPA. São Paulo, June 22, 2012. TAM S.A. LAN Airlines S.A. Holdco II S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 22, 2012 TAM S.A. By: /
